        Case 4:20-cv-05072-TOR      ECF No. 4    filed 08/18/20   PageID.12 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SALVADOR PAZ-CORTES,
                                                    NO: 4:20-CV-5072-TOR
 8                              Plaintiff,
                                                    ORDER TO SHOW CAUSE
 9          v.

10    EDISON A. VALERIO,

11                              Defendant.

12
           On May 4, 2020, a Complaint was filed in this case. ECF No. 1. A
13
     summons was issued for Plaintiff to serve on Defendant the same day. ECF No. 2.
14
     Counsel has appeared on behalf of Plaintiff. ECF No. 3. There have been no
15
     further filings by the Plaintiff or Defendant in this case. Federal Rule of Civil
16
     Procedure 4(m) requires the Plaintiff to serve the Summons and Complaint on the
17
     Defendant within 90 days after the complaint is filed or suffer dismissal.
18
     Specifically, Rule 4(m) provides:
19
           If a defendant is not served within 90 days after the complaint is filed, the
20         court—on motion or on its own after notice to the plaintiff—must dismiss
           the action without prejudice against that defendant or order that service be


     ORDER TO SHOW CAUSE ~ 1
        Case 4:20-cv-05072-TOR        ECF No. 4   filed 08/18/20   PageID.13 Page 2 of 2




 1         made within a specified time. But if the plaintiff shows good cause for the
           failure, the court must extend the time for service for an appropriate period.
 2
           Because of this strict requirement, the Local Civil Rules provide that
 3
     “plaintiff shall promptly file proof of service of the summons and complaint with
 4
     the Clerk of Court after service has been accomplished.” LCivR 4(l). Plaintiff has
 5
     not complied with Local Civil Rule 4(l).
 6
           Accordingly, IT IS HEREBY ORDERED:
 7
           Plaintiff shall show cause, on or before August 21, 2020, why this case
 8
     should not be dismissed for failure to properly serve defendant and otherwise
 9
     prosecute the case.
10
           The District Court Executive is hereby directed to enter this Order and
11
     furnish a copy to Plaintiff.
12
           DATED August 18, 2020.
13

14

15                                     THOMAS O. RICE
                                    United States District Judge
16

17

18

19

20



     ORDER TO SHOW CAUSE ~ 2
